DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/28/2022 has been entered. Claim 1 has been amended. Claim 13 is a new addition. Claims 1-13 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436).
Claim Interpretation: The limitation “configured for mounting on a hollow rim of the 15° drop center type” is considered intended use as the limitation does not provide structure which would preclude the tire from being used on any rim type.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    799
    683
    media_image1.png
    Greyscale

Ohashi discloses a tire comprising: a radial ply tire wherein carcass ply cords are disposed at an angle of about 0° relative to the radial direction – (construed as a radial carcass reinforcement made up of a single carcass reinforcement layer formed of reinforcing elements), see Col 2 lines 10-12; the tire comprising a crown reinforcement, itself capped radially by a tread, the tread being joined to two beads via two sidewalls, the layer of reinforcing elements of the carcass reinforcement being anchored in each of the beads by being turned up around a bead wire so as to form a main part of the carcass reinforcement layer extending from one bead wire to the other and a turn-up of the carcass reinforcement layer in each of the beads, the turn-up of the carcass reinforcement being reinforced by at least one layer of reinforcing elements or stiffener, see meridian one-half cross-section of the tire above.
Wherein in a meridian cross section of the tire:
Any point of the profile of the outer surface (S) of the tire, between a first point 7 – (construed as a first point (F)), itself defined by the intersection of an axially oriented straight line, passing through the axially outermost point 8 – (construed as axially outermost point (E)) of the main part of the carcass reinforcement layer and the outer surface (S) of the tire, and a point 9 – (construed as a point (A)), is at a constant distance from the main part of the carcass reinforcement layer, the distance being measured at any point in a direction normal to the main part of the carcass reinforcement layer.
And the point 9 – (construed as a point (A)) is radially on the outside of a first circle (C1) of radius R1 that is centered on the end of the turn-up of the carcass reinforcement layer.
And radially on the inside of the point 9 – (construed as a point (A)), the outer surface (S) of the tire is continued by a circular arc of radius R1 – (construed as R2), the center of which is axially on the outside of the surface (S) of the tire, and the radius R1 – (construed as R2) of which is between 50% and 125% of the distance between the first point 7 – (construed as a first point (F)) and the center of gravity of the bead wire with respect to the bead wire).
And the circular arc of radius R1 – (construed as R2) is tangent at its radially innermost end 11 – (construed as radially innermost end (B)) to a circular arc of radius R2 – (construed as radius R3), the center of which is axially on the inside of the surface (S) of the tire, and continues the outer surface (S) of the tire radially inwards as far as the point 3 – (construed as point (C)), the point 3 – (construed as point (C)) being a point of contact between the circular arc of radius R2 – (construed as radius R3) and a circle (C2) whose radius is centered on the radially outermost end of the stiffener.
And the point 3 – (construed as point (C)) being radially on the inside of the axially outermost point (D) of the circle (C2).
And the radius R2 – (construed as radius R3) being between 50% and 125% of the distance between the first point 7 – (construed as a first point (F)) and the center of gravity of the bead wire with respect to the first point 7.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the radius R1 to be between 8 and 13 mm, since: such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, see MPEP 2144.04. Moreover, one would have been motivated to scale the size of the radius R1 to be within the range of 8mm – 13mm in order to form a sufficiently thick bead portion to stiffen the carcass plies and reduce the occurrence of separation of the carcass ply owing to deformation stress, see Ohashi Col 1 lines 20 - 31.
As to wherein the centers of mass of the bead wires form an axially oriented straight line, said centers of mass being at a distance from each other by a distance equal to the width of the rim increased by 20 mm and decreased by twice a distance measured axially between a center of mass of a bead wire and a point on the outer surface of the tire; and the radius R2 is between 1.5 times the radius R1 and 8 times the radius R1:
It is noted the applicant has not provided a benefit for nor a meaningful value for the claimed distance between the centers of mass of the bead wires. Therefore, absent a conclusive showing of unexpected results to establish a criticality for the claimed distance between the centers of mass of the bead wires; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distance between the centers of mass of the bead wires in any known manner, as an alternative equivalent configuration, dependent upon the desired physical characteristics of the tire.
In any event: Billieres discloses mounting of a tire on a 15° frustoconical seat rim – (construed as a 15° drop center rim). And where it is known that the seat of a bead the width of which is practically equal to the width of the seat of a rim of standard dimensions results in extensive sliding between the axially inner part of the tip of the bead and the rim, this sliding giving rise to wear of said tip, see Col 2 lines 20-27. The implication being there should be a difference between the widths of the bead portions and rim widths. 
Gardner discloses an improvement in a method of curing a pneumatic tire. This to include having the distance between the bead areas be approximately equal to or slightly greater than the rim width. That is, for 5.5 inch (139.7 mm) rim the distance between the bead portions would be approximately equal (5.5 inches = 1.39.7 mm) or slightly greater (7 inches = 177.8 mm, i.e. up 1.5 inches (38.1 mm) more). Gardner further discloses such a distance prohibit any axially inward movement of the wire bead bundle during the curing operation, see Col 1 lines 6-20 and Col 2 lines 22-26.
Moreover, as the claimed radius R2 is between 1.5 times the radius R1 and 8 times the radius R1: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the radii R2 and R1 in the claimed since: 
Ohashi discloses the side of the maximum section width point 7 from the inflexion point 11 is defined by a curve having a radius of curvature R1 centered on the outside of the tire (referred to as a negative curve) and the side of the bead portion by a positive curve R2. Thus, by the construction described above, the intended objects of this invention can be attained, according to which suppleness or flexibility of the sidewall portion and stiffness of the bead portion are concurrently obtained, see Col 4 lines 24-41.
Regarding claim 3, modified Ohashi further discloses the radial distance between the first point 7 – (construed as a first point (F)) and the point 9 – (construed as a point (A)) is greater than 70% of the radial distance between the first point 7 – (construed as a first point (F)) and the radially outermost point (G) of the outer surface (S) of the tire, for which the distance, measured in a direction normal to the main part of the carcass reinforcement layer, between the main part of the carcass reinforcement layer and the surface (S), is equal to (T), the distance between any point, on the outer surface (S) of the tire, radially between the first point 7 – (construed as a first point (F)) and (G) and the main part of the carcass reinforcement layer being constant, see figure above.
Regarding claim 4, modified Ohashi further discloses the radially outermost end of the stiffener is radially on the outside of the end of the turn-up of the carcass reinforcement layer, see figure above.
Claims 2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 1 above, and further in view of Tanno et al. (US 2015/0041038 A1 – of record).
Regarding claim 2, modified Ohashi does not explicitly disclose the distance (T), measured in a direction normal to the main part of the carcass reinforcement layer, and is greater than 3 mm and preferably less than 7 mm.
Tanno discloses generally, when a rubber thickness of a sidewall portion is reduced, while the rolling resistance of the tire decreases, the cutting resistance of the tire worsens. Because of this, these two effects are in a mutually exclusive relationship, see [0002]. Tanno solution to this known problem is forming a sidewall portion, wherein a minimum value of a wall thickness t of the sidewall portion is in a range of 0.05 mm - 4.0 mm, which meets the claimed greater than 3 mm and preferably less than 7 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distance (T) to be within a range of 0.05 mm - 4.0 mm as taught by Tanno to provide the tire with a balanced approach to the opposing tire properties of rolling resistance and cut resistance of the sidewall portion as taught by Tanno. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 7, modified Ohashi further discloses the radial distance between the first point 7 – (construed as a first point (F)) and the point 9 – (construed as a point (A)) is greater than 70% of the radial distance between the first point 7 – (construed as a first point (F)) and the radially outermost point (G) of the outer surface (S) of the tire, for which the distance, measured in a direction normal to the main part of the carcass reinforcement layer, between the main part of the carcass reinforcement layer and the surface (S), is equal to (T), the distance between any point, on the outer surface (S) of the tire, radially between the first point 7 – (construed as a first point (F)) and (G) and the main part of the carcass reinforcement layer being constant, see figure above.
Regarding claim 8, modified Ohashi further discloses the radially outermost end of the stiffener is radially on the outside of the end of the turn-up of the carcass reinforcement layer, see figure above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 1 above, and further in view of Johnson et al. (US 2015/0096658 A1 – of record).
Regarding claim 5, while modified Ohashi discloses the reinforcing elements of the carcass reinforcement layer are cords having at least two layers; it does not explicitly disclose at least one internal layer being sheathed with a layer made of a rubber composition that is not crosslinkable, is crosslinkable or is cross-linked, preferably based on at least one diene elastomer.
Johnson discloses forming a tire having a balanced compromise between endurance performance and wearing performance even under conditions of running underinflated and without an increase in cost of the tire. Johnson achieves this by having the reinforcing elements of at least one layer of the carcass reinforcement layers, have at least one inner layer being sheathed with a layer made up of a polymeric composition such as a composition of non-crosslinkable, crosslinkable or cross-linked rubber, preferably based on at least one diene elastomer, see [0030]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing elements of the carcass reinforcement layer of modified Ohashi in the claimed manner as taught by Johnson to provide the tire with a balanced approach to the opposing tire properties of endurance performance and wearing performance of the tire as taught by Johnson.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 1 above, and further in view of Francia et al. (US 2017/0326921 A1 – of record).
Regarding claim 6, modified Ohashi does not explicitly disclose in any meridian plane, in each bead, the tire has a retention reinforcement surrounding the bead wire and a volume of rubber compound in direct contact with the bead wire.
Francia discloses forming a tire having in any meridian plane, in each bead, the tire comprises a retention reinforcement surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire. Where such a retention layer surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire also encourages the endurance performance of the tire notably when the tire is subjected to very high payloads and/or high inflation pressures notably by limiting the phenomena whereby the first layer of carcass reinforcement is indented by the bead wire, see [0051]-[0052].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Ohashi in the claimed manner as taught by Francia to provide the tire with the aforementioned benefits.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 3 above, and further in view of Johnson et al. (US 2015/0096658 A1 – of record).
Regarding claim 9, while modified Ohashi discloses the reinforcing elements of the carcass reinforcement layer are cords having at least two layers; it does not explicitly disclose at least one internal layer being sheathed with a layer made of a rubber composition that is not crosslinkable, is crosslinkable or is cross-linked, preferably based on at least one diene elastomer.
Johnson discloses forming a tire having a balanced compromise between endurance performance and wearing performance even under conditions of running underinflated and without an increase in cost of the tire. Johnson achieves this by having the reinforcing elements of at least one layer of the carcass reinforcement layers, have at least one inner layer being sheathed with a layer made up of a polymeric composition such as a composition of non-crosslinkable, crosslinkable or cross-linked rubber, preferably based on at least one diene elastomer, see [0030]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing elements of the carcass reinforcement layer of modified Ohashi in the claimed manner as taught by Johnson to provide the tire with a balanced approach to the opposing tire properties of endurance performance and wearing performance of the tire as taught by Johnson.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 4 above, and further in view of Johnson et al. (US 2015/0096658 A1 – of record).
Regarding claim 10, while modified Ohashi discloses the reinforcing elements of the carcass reinforcement layer are cords having at least two layers; it does not explicitly disclose at least one internal layer being sheathed with a layer made of a rubber composition that is not crosslinkable, is crosslinkable or is cross-linked, preferably based on at least one diene elastomer.
Johnson discloses forming a tire having a balanced compromise between endurance performance and wearing performance even under conditions of running underinflated and without an increase in cost of the tire. Johnson achieves this by having the reinforcing elements of at least one layer of the carcass reinforcement layers, have at least one inner layer being sheathed with a layer made up of a polymeric composition such as a composition of non-crosslinkable, crosslinkable or cross-linked rubber, preferably based on at least one diene elastomer, see [0030]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing elements of the carcass reinforcement layer of modified Ohashi in the claimed manner as taught by Johnson to provide the tire with a balanced approach to the opposing tire properties of endurance performance and wearing performance of the tire as taught by Johnson.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 2 above, and further in view of Francia et al. (US 2017/0326921 A1 – of record).
Regarding claim 11, modified Ohashi does not explicitly disclose in any meridian plane, in each bead, the tire has a retention reinforcement surrounding the bead wire and a volume of rubber compound in direct contact with the bead wire.
Francia discloses forming a tire having in any meridian plane, in each bead, the tire comprises a retention reinforcement surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire. Where such a retention layer surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire also encourages the endurance performance of the tire notably when the tire is subjected to very high payloads and/or high inflation pressures notably by limiting the phenomena whereby the first layer of carcass reinforcement is indented by the bead wire, see [0051]-[0052].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Ohashi in the claimed manner as taught by Francia to provide the tire with the aforementioned benefits.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 4 above, and further in view of Francia et al. (US 2017/0326921 A1 – of record).
Regarding claim 12, modified Ohashi does not explicitly disclose in any meridian plane, in each bead, the tire has a retention reinforcement surrounding the bead wire and a volume of rubber compound in direct contact with the bead wire.
Francia discloses forming a tire having in any meridian plane, in each bead, the tire comprises a retention reinforcement surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire. Where such a retention layer surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire also encourages the endurance performance of the tire notably when the tire is subjected to very high payloads and/or high inflation pressures notably by limiting the phenomena whereby the first layer of carcass reinforcement is indented by the bead wire, see [0051]-[0052].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Ohashi in the claimed manner as taught by Francia to provide the tire with the aforementioned benefits.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648 – of record), in view of Billieres (US 5,318,088), in view of Gardner et al. (US 4,070,436), as applied to claim 1 above, and further in view of Sallaz et al. (US 2013/0340913 A1).
Regarding claim 12, modified Ohashi does not explicitly disclose a radially innermost end of the stiffener is radially on the outside of a radially innermost point of the bead wire.
Sallaz discloses a tire having a radial carcass reinforcement. The tire is configured to have a reinforcement as a stiffener 8, being arranged to extend to a portion of the bead core 4 a portion.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Sallaz further discloses the use of such a stiffener will protect the carcass reinforcement in the bead region of the tire against these stresses corresponding to excessive usages, see [0008].
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Ohashi in the claimed manner as taught by Sallaz to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749